DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–11 is/are pending.

Drawings
The drawings were received on 30 June 2022.  These drawings are acceptable .
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Election/Restrictions
Claim(s) 1–9 is/are allowable. Claim(s) 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I–III, as set forth in the Office action mailed on 02 November 2021, is hereby withdrawn and claim(s) 10 and 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey R Bureau, Ph.D. (Reg. No. 77,520) on 08 July 2022.

The application has been amended as follows:
IN THE CLAIMS:
10. A method of manufacturing a separator, the method comprising:
dissolving a dispersing resin and a dispersant comprising a fatty acid, in a solvent to form a binder solution;
adding inorganic particles to the binder solution and stirring to form a slurry having the inorganic particles dispersed therein;
applying the slurry to at least one surface of a porous substrate having pores therein; and
drying the slurry applied to the at least one surface of the porous substrate,
wherein as the drying step is performed, a porous coating layer and a resin layer are sequentially formed on the porous substrate in a thickness direction thereof,
the dispersing resin is a polymer resin comprising a cyano group having a weight average molecular weight of 500,000to 600,000 and a viscosity of 550 cps or more,
the dispersing resin is present in an amount of less than 10 wt% based on 100 wt% of the inorganic particles,
the dispersant is present in an amount of less than 3 wt% based on 100 wt% of the inorganic particles, and
the porous coating layer is located on an area of at least one surface of the porous substrate or on an area of at least one surface of the porous substrate and the pores in the porous substrate.

Allowable Subject Matter
Claim(s) 1–11 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ryu et al. (US 2014/0178740 A1, hereinafter Ryu).
Ryu discloses a separator for secondary batteries, the separator comprising a porous polymer substrate (5) having therein a plurality of pores (FIG. 1, [0051]); and a porous coating layer (3) disposed on an area of at least one surface of the porous polymer substrate (5) or on an area of at least one surface of the porous polymer substrate (5) and the pores in the porous polymer substrate (5, [0054]), wherein the porous coating layer (3) comprises inorganic particles, a dispersing resin, and a dispersant (see first slurry, [0064]); and a resin layer (4) disposed on at least one surface of the porous coating layer (3) opposite the porous polymer substrate (5, [0051]).
Ryu does not disclose, teach, or suggest the following distinguishing feature(s):
A separator for secondary batteries, the separator comprising a porous coating layer including a dispersing resin having a weight average molecular weight of 500,000 to 600,000 and a viscosity of 550 cps or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725